

116 S774 RS: Rim of the Valley Corridor Preservation Act
U.S. Senate
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 380116th CONGRESS1st SessionS. 774IN THE SENATE OF THE UNITED STATESMarch 13, 2019Mrs. Feinstein (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo adjust the boundary of the Santa Monica Mountains National Recreation Area to include the Rim of
			 the Valley Corridor, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rim of the Valley Corridor Preservation Act.
 2.FindingsCongress finds that— (1)the Santa Monica Mountains National Recreation Area was authorized as a unit of the National Park System on November 10, 1978;
 (2)the Santa Monica Mountains and the Rim of the Valley Corridor include— (A)nationally significant resources, including—
 (i)outstanding examples of geologic history, including the evolution of the Transverse Ranges Province;
 (ii)a diversity of well-preserved marine and terrestrial paleontological resources; and (iii)high biodiversity, including outstanding examples of native grasslands, coastal sage scrub, chaparral, dry coniferous forests, and alluvian fan sage scrub; and
 (B)nationally significant cultural resources that represent a wide range of themes relating to human use and settlement in the region, including—
 (i)high concentrations of archeological resources that provide insight into more than 10,000 years of Tribal history; and
 (ii)landmarks that represent topics such as architecture, recreation, and space exploration; and (3)expanding the Santa Monica Mountains National Recreation Area would provide new opportunities for the National Park Service to serve a broad range of urban communities, including many communities that are—
 (A)underrepresented in units of the National Park System; and (B)underserved by State and local parks.
				3.Boundary adjustment; land acquisition; administration
 (a)Boundary adjustmentSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended, in the first sentence, by striking Santa Monica Mountains National Recreation Area and Santa Monica Mountains Zone, California, Boundary Map, numbered 80,047–C and dated August 2001 and inserting Rim of the Valley Unit—Santa Monica Mountains National Recreation Area and dated October 2017.
			2.Boundary adjustment; land acquisition; administration
			(a)Boundary adjustment
 (1)MapsSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended, in the first sentence, by striking and dated August 2001, which shall and inserting , and dated August 2001 (referred to in this section as the 2001 map) and the areas generally depicted as the Rim of the Valley Unit Proposed Addition on the map entitled Rim of the Valley Unit, Santa Monica Mountain National Recreation Area, numbered 638/147,723, and dated September 2018 (referred to in this section as the 2018 map). The 2001 map and the 2018 map shall.
 (2)Conforming amendmentsSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended— (A)in subsection (c)(2)(A), in the fourth sentence, by striking boundary map referred to in paragraph (1) and inserting 2001 map;
 (B)in subsection (n)(1), by striking map referred to in subsection (c) of this section and inserting 2001 map; and (C)in subsection (o), by striking map referred to in subsection (c) of this section and inserting 2001 map.
 (b)Rim of the valley unitSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended by adding at the end the following:
				
					(u)Rim of the valley unit
 (1)DefinitionsIn this subsection: (A)StateThe term State means the State of California.
 (B)UnitThe term Unit means the Rim of the Valley Unit included within the boundaries of the recreation area, as depicted on the map described in subsection (c)(1)2018 map.
 (C)Utility facilityThe term utility facility means— (i)electric substations, communication facilities, towers, poles, and lines;
 (ii)ground wires; (iii)communications circuits;
 (iv)other utility structures; and (v)related infrastructure.
 (D)Water resource facilityThe term water resource facility means— (i)irrigation and pumping facilities;
 (ii)dams and reservoirs; (iii)flood control facilities;
 (iv)water conservation works, including debris protection facilities, sediment placement sites, rain gauges, and stream gauges;
 (v)water quality, recycled water, and pumping facilities; (vi)conveyance distribution systems;
 (vii)water treatment facilities; (viii)aqueducts;
 (ix)canals; (x)ditches;
 (xi)pipelines; (xii)wells;
 (xiii)hydropower projects; (xiv)transmission facilities; and
 (xv)other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.
 (2)BoundariesNot later than 3 years after the date of enactment of this subsection, the Secretary shall update the general management plan for the recreation area developed under subsection (t) to reflect the boundaries designated on the map referred to in subsection (c)(1)2018 map to include the area known as the Rim of the Valley Unit.
 (3)AdministrationSubject to valid existing rights, the Secretary shall administer the Unit and any land or interest in land acquired by the United States located within the boundaries of the Unit—
 (A)as part of the recreation area; and (B)in accordance with—
 (i)this section; and (ii)applicable laws (including regulations).
								(4)Acquisition of land
 (A)In generalThe Secretary may acquire non-Federal land within the boundaries of the Unit only through exchange, donation, or purchase from a willing seller.
 (B)Use of eminent domainNothing in this subsection authorizes the use of eminent domain to acquire land or interests in land within the boundaries of the Unit.
 (5)Outside activitiesThe fact that certain activities or land uses can be seen or heard from within the Unit shall not preclude the activities or land uses outside the boundary of the Unit.
 (6)Effect of subsectionNothing in this subsection or the application of the applicable management plan to the Unit— (A)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land;
 (B)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land;
 (C)affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land);
 (D)requires any unit of local government to participate in any program administered by the Secretary; (E)alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, or local law (including regulations);
 (F)requires the creation of protective perimeters or buffer zones around the Unit; (G)requires or promotes the use of, or encourages trespass on, land, facilities, or rights-of-way owned by non-Federal entities, including water resource facilities and public utilities, without the written consent of the owner of the land;
 (H)affects the operation, maintenance, modification, construction, or expansion of any water resource facility or utility facility located within or adjacent to the Unit;
 (I)terminates the fee title to land, or the customary operation, maintenance, repair, and replacement activities on or under the land, granted to public agencies that are authorized under Federal or State law;
 (J)interferes with, obstructs, hinders, or delays the exercise of any right to, or access to any water resource facility or other facility or property necessary or useful to access any water right to operate any public water or utility system; or
 (K)requires initiation or reinitiation of consultation with the Director of the United States Fish and Wildlife Service under, or the application of provisions of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or division A of subtitle III of title 54, United States Code, relating to any action or activity affecting water, water rights, water management, or water resource facilities within the Unit.
 (7)Utility facilities; water resource facilitiesA utility facility or water resource facility shall conduct activities in a manner that reasonably avoids or reduces the impact of the activities on the resources of the Unit..December 18, 2019Reported with amendments